Judgment was entered in the Supreme Court,
Per Curiam.
— Both these cases depend upon the question, at what time did the bank, under the provisions of the enabling act of 22d May 1866, surrender its state charter and become a banking institution under the Act of Congress of June 3d 1864 ? ■
The learned judge below held that to have been on the 19th December 1864, when on the certificate of the auditor-general, that all taxes due on the 1st of the preceding November had been paid, the governor caused notice, as required by law, to be published that the bank had become a national institution.
The 10th section of the enabling act required the bank to pay all taxes imposed upon it by state laws to the date of its becoming a national bank. We think the enabling act was necessary and binding legislation on these state banks, and that the taxes due until the surrender was perfected according to its terms, were due to, and collectable by, the state. This was the opinion of the learned court below, and with it we agree.
Let the judgments in both of the above cases be affirmed.